DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  There is not a semi column at the end of the second line of claim limitations. It appears that the second line of claim limitations misses a semi column. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: The language “determine and X,Y, and Z coordinate set descriptive of a position the first wireless position device” in lines 13-14 of claim 1 is not correct. For example, it appears the correct language should be “determine an X,Y, and Z coordinate set descriptive of a position of the first wireless position device”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1 recites the limitation "the three positioning reference devices" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the limitation “the second wireless position device” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11087039 B2 in view of English (US 20140225814 A1).

Application 17/398259
Patent No. US 11087039 B2
Claim 1
Claim 1
1. An apparatus comprising:
1. An apparatus comprising:
a headset supportable on a head of an agent
a headset supportable on a head of an agent;
a biosensor operative to provide empirical data descriptive of the agent;
a biosensor operative to provide empirical data descriptive of the agent;
a display comprising a human readable interface;
a display comprising a human readable interface;
a first wireless position device fixedly attached to the headset at a first position of the headset;
a first wireless position device fixedly attached to the headset at a first position of the headset;
a compass incorporated into the headset;


a second wireless position device fixedly attached to the headset at a second position;
a controller in logical communication with the first wireless position device, the controller comprising a processor and a digital storage storing software executable on demand to cause the apparatus to: 
a controller in logical communication with the first wireless position device and the second wireless position device, the controller comprising a processor and a digital storage storing software executable on demand to cause the apparatus to:
wirelessly communicate first timing information between the first wireless position device and at least three reference point transceivers;
wirelessly communicate first timing information between the first wireless position device and at least three reference point transceivers; 
determine and X, Y, and Z coordinate set descriptive of a position the first wireless position device wherein the X, Y, and Z coordinates are determined using the first timing information comprising a time of travel of the wireless communication between the first wireless position device and at least one of the three positioning reference devices;
determine an X,Y, and Z coordinate set descriptive of a position the first wireless position device wherein the X, Y, and Z coordinates are determined using the first timing information comprising a time of travel of the wireless communication between the first wireless position device and at least one of the three positioning reference devices; 
generate a position of the first wireless position device based upon the first timing information communicated between the first wireless position device and the at least three reference point transceivers;
generate a position of the first wireless position device based upon the first timing information communicated between the first wireless position device and the at least three reference point transceivers;

wirelessly communicate second timing information between the second wireless position device and the at least three reference point transceivers;

generate a position of the second wireless position device based upon the second timing information communicated between the second wireless position device and the at least three reference point transceivers;
with reference to the compass, determine a direction of the headset;

generate a vector intersecting the position of the first wireless position device and proceeding in the direction of the headset;
generate a vector intersecting the position of the first wireless position device and the second wireless position device;
generate a query of a database based upon the vector generated;
generate a query of a database based upon the vector generated;
query the database with the query based upon the vector; and
query the database with the query based upon the vector; and
generate a user interface based upon a received response to the query and the empirical data descriptive of the agent.
generate a user interface based upon a received response to the query and the empirical data descriptive of the agent.




Patent No. US 11087039 B2 fails to explicitly disclose “a compass incorporated into the headset; with reference to the compass, determine a direction of the headset”. In same field of endeavor, English teaches “a compass incorporated into the headset; with reference to the compass, determine a direction of the headset” in paragraph [0026]. For example, English teaches the sensors are associated with the HMD and sensors include GPS, Magnetometers, and compasses in paragraph [0026]. English further teaches to determine orientation or a direction that a user is looking in paragraph [0026]. English further more teaches using accelerometers to determine the direction and speed of movements associated with HMD 200 in paragraph [0026]. It would have been obvious to one of ordinary skill in the art before the effective filing to modify Patent No. US 11087039 B2 to include a compass incorporated into the headset; with reference to the compass, determine a direction of the headset as taught by English. The motivation for doing so would have been to determine orientation or a direction that a user is looking using compass as taught by English in paragraph [0026].

Claims 5-20 of current application are similar to claims 2-17 of U.S. Patent No. US 11087039 B2.

Closest Reference Found
Closest prior arts made of record include Smith (US 20160084936 A1) in view of Hall (US 20180113506 A1) and English (US 20140225814 A1) either alone or in combination, fails to anticipate or render obvious the limitations required in the claim or the claim as a whole as mentioned above.
Smith (US 20160084936 A1) discloses Methods, devices and systems for generating enhanced location information on or about a mobile device. Smith further discloses receiving location information from one or more of a sensor of the mobile device and an external system, generating  a first waypoint based on the received location information, receiving network provided location information, generating a second waypoint based on the received network provided location information, retrieving dead reckoning location information, generating a third waypoint based on the received network provided location information, applying the first, second and third waypoints to a kalman filter to generate precise location information, and using the precise location information to provide the enhanced location based service.
Hall (US 20180113506 A1) discloses the position tracking system maintains, in a database, signal data related to a plurality of positions of the HMD. Hall further discloses the position tracking system determines signal data related to a position of the HMD, based on the light signals captured during a time instant of the position of the HMD.
English (US 20140225814 A1) discloses  displaying information by a head mounted display (HMD). English further discloses the method may include identifying a physical context of the HMD. The method may also include identifying, based on the physical context, a geo-located marker associated with an object in a field of view of a user, and displaying the geo-located marker on the HMD. The method may further include detecting a user selection of the geo-located marker and displaying information associated with the object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/             Primary Examiner, Art Unit 2616